Citation Nr: 1633603	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  13-34 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an initial rating in excess of 10 percent for bilateral glaucoma and cataracts and a pterygium in the right eye.  

3.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1983 and July 1988 to July 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The claims for service connection for hearing loss in the left ear and sleep apnea and an increased rating for the service connected eye disability addressed in the REMAND portion of the decision below require additional development or processing and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Acoustic trauma during service coincident with the Veteran's duties as a cannon crewman in an artillery unit is conceded; hearing loss disability in the right ear is currently demonstrated; and the Veteran has credibly and competently related problems with hearing in the right ear from service to the present time. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for hearing loss in the right ear are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015)


REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the favorable outcome of the claim for service connection adjudicated herein, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014) need not be discussed with respect to such claim. 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U. S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. 3.309(a), such as organic diseases of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The U.S. Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Summarizing the pertinent evidence with the above criteria in mind, the Veteran's service treatment reports (STRs) do not reflect any evidence of hearing loss or complaints related thereto.  With respect to some of the in-service audiometric findings, an audiological evaluation conducted in November 1980 showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
15
15
LEFT
15
10
15
15
10


An audiological evaluation conducted in May 1989 showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
10
15
LEFT
10
5
5
0
5



Another audiological evaluation conducted later in service in June 1991 showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
30
15
10
LEFT
10
10
15
15
10

There are no reports from audiometric testing at separation from either period of service, but the above findings do reflect upward shifts in some of the frequencies measured in the right ear between November 1980 and June 1991.  The Veteran's DD Forms 214 of record reflect duty as a cannon crewman in an artillery unit; as such, exposure to acoustic trauma coincident with this duty is conceded.  

The post service evidence includes evidence of hearing loss disability in the right ear as defined by 38 C.F.R. § 3.385-on the basis of speech discrimination scores of less than 94 percent-upon VA examination in December 2008 and May 2012.  Also of record is a January 2010 audiology note indicating the Veteran was fitted with hearing aids in each ear. 

The Veteran is competent to assert problems with hearing from service to the present time.  Charles, supra.  Moreover, given the impact upon hearing of the Veteran's duty as a cannon crewman in an artillery unit, and the statements from the Veteran's service comrades and wife submitted in October 2008 supporting his assertions as to worsening hearing due to service, the undersigned finds the Veteran's report of continuity of hearing problems from service to the present time to be credible.  

Given the above and in short, while the undersigned recognizes the negative nexus opinion rendered after the May 2012 VA examination (an opinion that did not reflect specific consideration of the competent and credible assertions of the Veteran relating problems with hearing from service to the present time), the Board finds the probative weight of the positive and negative evidence currently of record with respect to the matter of whether service connection should be granted for hearing loss in the right ear to be in relative balance.  Unless the preponderance of the evidence is against the claim, it cannot be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Therefore, the Board resolves all reasonable doubt in favor of the Veteran and finds that service connection for hearing loss in the right ear is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for hearing loss in the right ear is granted.  


REMAND

The Board finds that a remand of the claims for service connection for hearing loss in the left ear and an increased rating for the service connected eye disability is necessary in order to ensure that there is a complete record upon which to decide these claims to ensure that the Veteran is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The claim for service connection for sleep apnea must be remanded for a statement of the case (SOC) addressing this issue pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).

First with respect to the claim for service connection for sleep apnea, following a January 2016 rating decision that denied this claim, the Veteran filed a timely notice of disagreement in February 2016.  Therefore, the AOJ will be requested below to complete an SOC addressing this issue.  Manlincon, supra. The Board emphasizes, however, that to obtain appellate review of this issue, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).

As for the claim for service connection for hearing loss in the left ear, while the findings from the May 2012 VA examination did not reveal hearing loss disability in this ear as defined by 38 C.F.R. § 3.385, the speech discrimination score in this ear obtained at the December 2008 VA examination (conducted prior to the filing of the claim for service connection in June 2011) did represent such disability.  Moreover and, as indicated above, a January 2010 VA audiology noted indicated the Veteran was fitted for hearing aids in this ear.  In this regard, with respect to the requirement of the existence of a current disability for the purposes of a grant of service connection, in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that such is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Moreover, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

While the negative nexus opinion following the May 2012 VA examination acknowledged that there were speech discrimination scores demonstrative of hearing loss disability in both ears as defined by 38 C.F.R. § 3.385 at the December 2008 VA examination-with the opinion being that these scores were not indicative of "noise-induced" hearing loss-the rationale for this opinion did not specifically reflect consideration of the Veteran's competent and credible assertions of hearing loss in the left ear from service to the present time.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination found inadequate where examiner relied on the absence of evidence in the STRs to provide a negative opinion).  As such, the Board will direct the AOJ to afford the Veteran another VA audiological examination that includes an opinion as to whether any hearing loss disability as defined by 38 C.F.R. § 3.385 that may now be demonstrated in the left ear at this examination-or was otherwise shown proximate to or during the appeal period-is related to service.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes.); McClain; Romanowsky, supra.  

Finally with respect to the claim for an increased rating for the service connected eye disability, the Veteran in his December 2013 substantive appeal reported that the severity of this condition had worsened since he was last afforded a VA compensation examination to address this disability in May 2012.  As such, and in light of the time that has elapsed since the Veteran was last afforded such an examination, the undersigned finds that the AOJ should arrange for a VA examination to determine the current severity of the service connected eye disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran and his representative with an SOC addressing the issue of entitlement to service connection for sleep apnea, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal as to this issue. The Veteran and his representative are hereby reminded that to obtain appellate review of this issue, a timely appeal must be perfected.  

2.  Schedule the Veteran for a VA audiological examination to determine the nature, extent, and etiology of any hearing loss in the left ear.  The VA electronic record should be provided to the examiner for review.  After reviewing the electronic record and examining the Veteran, the examiner should respond to the following: 

Is it at least as likely as not (a 50% or higher degree of probability) that any hearing loss in the left ear as defined by 38 C.F.R. § 3.385-demonstrated by audiometric findings from the requested examination or shown proximate to or during the appeal period-is related to service, to include due to the presumed acoustic trauma experienced therein?

A complete rationale for the opinion should be provided, and the rationale for a negative opinion should reflect specific consideration of the Veteran's contentions relating problems with hearing from service to the present time, and not be based solely on a determination of a lack of sufficient evidence of relevant in-service disability.   

3.  Schedule the Veteran for a VA examination to determine the current severity of his service connected eye disability.  The VA electronic record must be made available to the examiner for review of the Veteran's pertinent medical history.

The examiner is specifically requested to describe the functional effects caused by the service connected eye disability.  Any opinion provided should be supported by a clear rationale.

4.  After completion of the above, the AOJ should readjudicate the claims for service connection for hearing loss in the left ear and an increased rating for the service connected eye disability.  To the extent this does not result in a completely favorable resolution of these claims, he AOJ should furnish the Veteran and his representative with an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


